Citation Nr: 0511496	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  94-34 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a pulmonary disability, 
to include bronchitis.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
January 1946.

The matter is on appeal from a decision of the Reno, Nevada, 
VA Regional Office (RO).  The case was most recently before 
the Board in June 2001.


FINDING OF FACT

A chronic pulmonary disorder, including bronchitis, was first 
manifested many years post service, and is not otherwise 
related to service.


CONCLUSION OF LAW

A chronic pulmonary disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified her of the evidence considered, the pertinent laws 
and regulations and the reasons her claim was denied.  In 
addition, letters sent to the veteran dated in January 2003, 
July 2003, September 2003, and October 2003 specifically 
notified the veteran of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the veteran or VA bore 
the burden of producing or obtaining that evidence or 
information.

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the aforementioned VCAA letters essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran is represented, and has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file as are private medical records identified by the 
veteran.  In addition, the BVA has obtained medical opinions, 
including one in November 2004 to assist in answering the 
medical question presented in this appeal.  The veteran has 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide the 
appellant's appeal, and the Board would observe that after 
receiving the November 2004 medical opinion, the veteran 
indicated in December 2004 that she had nothing else to add 
to her claim.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
is complete and the matter is ready for appellate review.

Service medical records contain no complaints or diagnoses of 
a pulmonary disability.  The veteran's January 1946 service 
separation examination revealed no respiratory disability; a 
chest X-ray was normal.

A November 1946 private medical record reveals that the 
veteran was treated for pleurodynia.

The available medical records indicate that the veteran was 
first diagnosed with asthmatic bronchitis in 1972.  The 
veteran has also been diagnosed with chronic obstructive 
pulmonary disorder (COPD) and interstitial lung disease.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the medical records 
indicate that the veteran currently suffers from COPD, a VHA 
physician (November 2004) has indicated that the veteran's 
pulmonary disorders, including bronchitis, are not related to 
her military service.

The Board acknowledges that in an April 1993 letter a private 
physician (A.N.O., D. O.) noted that it was "possible that 
[the veteran] had some associated airway dysfunction 
secondary to her exposure to these chemicals when in the 
Navy."  The Board notes that the April 1993 letter made, at 
most, a passing reference to the veteran's medical history.  
For example, there is no indication that the veteran's 
service medical records were reviewed.  In this regard, the 
Board notes that the letter makes no reference to the 
veteran's January 1946 service separation examination that 
revealed no respiratory disability and found the veteran's 
chest X-ray to be normal.  

On the other hand, the Board notes that the November 2004 VHA 
physician's opinion referenced the veteran's service and 
post-service medical history, including "no mention of 
pulmonary symptoms at discharge physical."  The November 
2004 VHA physician then discussed the relevant post-service 
medical evidence, and also noted the private physician's 
April 1993 letter.  The November 2004 VHA physician commented 
as follows:

It is my opinion that [the veteran] in 
1972 developed severe allergic bronchial 
asthma.  Because of the lack of pulmonary 
symptoms from 1946-1972, there is no 
evidence of a service connected pulmonary 
disorder.

The Board also acknowledges that a May 1997 pulmonary 
evaluation from the Lung Institute of Nevada noted an 
impression of "service connected bronchitis."  The Board 
observes, however, that the May 1997 examiner noted that 
asthma was diagnosed in 1941, and also noted that the veteran 
contracted bronchitis during service, neither of which is 
verified by the record.  Even if the May 1997 examiner was 
expressing an opinion of etiology, the Board finds that these 
inaccuracies raise serious doubt about the validity of the 
impression that apparently linked the veteran's bronchitis to 
service.

The Board here observes that in addition to the November 2004 
VHA opinion, the record also contains a March 1998 VA opinion 
(rendered as an addendum to a July 1997 VA examination) and a 
November 1999 VHA opinion that indicate that the veteran's 
pulmonary disorders are not related to her military service.

In short, the November 2004 VHA physician's opinion is more 
persuasive and appears to be offered by one whose training 
and qualifications at least equals that of the April 1993 
private physician's essentially speculative opinion and the 
medical historically inaccurate May 1997 opinion.  The Board 
also notes that the November 2004 VHA physician's opinion is 
consistent with the March 1998 VA and November 1999 VHA 
opinions.

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Wray v. 
Brown, 7 Vet. App. 488 (1995).  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).

With these considerations in mind, the Board finds that the 
April 1993 and May 1997 examiner's statements and opinions 
have less probative value than the November 2004 and November 
1999 VHA opinions.  The April 1993 and May 1997 physician 
opinions are essentially bare conclusions asserting that the 
veteran's pulmonary disorders are related to exposure to 
chemicals during service.  No support or rationale was 
offered for the lack of clinical pulmonary symptomatology 
form 1946 to the 1970s.  The November 2004 VHA opinion (and 
especially the November 1999 VHA opinion) provided a 
rationale supported by clinical findings.  As such, the Board 
finds that the VHA opinions have greater probative value than 
the essentially bare conclusions from the April 1993 and May 
1997 physicians.

The Board has also considered the veteran's statements and 
December 1994 RO hearing testimony, which have been given 
weight as to her observations for symptoms caused by her 
pulmonary condition.  Likewise, the Board has also reviewed 
the lay statements submitted in support of the veteran's 
claim, and observes that the statements provided information 
about such symptoms as the veteran's persistent cough.  It 
does not appear, however, that the veteran or the authors of 
the lay statements are medically trained to offer any opinion 
as to the diagnosis or causation of pulmonary disorders.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  The Court has also 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the foregoing, entitlement to service connection for 
a chronic pulmonary disorder, including bronchitis, is not 
warranted.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the secondary service connection claims are 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a pulmonary disability, to include 
bronchitis, is denied.




	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


